Case 4:20-cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 1 of 3 PageID #: 186




      1
                                          Exhibit I
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             69
Case 4:20-cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 2 of 3 PageID #: 187




      1
      2    Your Facebook Ads Receipt (Account ID: 19700066699716 3)
                                                                                                                                                                                 Sit Oct 10 21-20 a 2C9 PV
      3    Fatcbcok Ad* Team * vafusc-nrc(ic&toei..o
           Rtf y-To. nc- tpty <r tpi,- 1ace&Xbsri l £Ci
           To Ua rae! Mm s mia'ijgjE arat-.e . es Of9>

      4                                                       Jjj Receipt for DCC (Account iD 197000G869971643)


      5                                                       Summary
                                                                                                                 Oct 1. 2020, 12.00 AM - Oct®. 2020.11:59 PM
      6                                                       $1,404.85 USD                                      Facebook Ads
                                                              You made this manual payment                       V!sa*7979
      7                                                                                                          KD388X2CK2


      8                                                              M.£c Fre dom - .10                                                              n.351 S1.026.25

                                                                     Ccnser atr.o Erasgent nt - .10                                                   1.064 $93.54
      9                                                                                                                                               3.264 $260.03
                                                                     D.IT. GOP. Moderate - .10

      10                                                                                                                                                              Si,404 5

                                                                                                                                                                      $ ,40465
      11
                                                               Trsfisacticn ID..;
      12                                                       Thanks.                                       Manage Your A s                       See Full Receipt
                                                               The Facebook Ads Team

      13
      14
           Fa ebook Ads Team adre tse-n rec S-JfPsrtlicetoc i                                                                                                                    Sat Oct 10 2020 at 2.05 PM
           Reptylo nc-epty <r.of«>.y8»a:»toc nai ccm»
      15   To. (Acnaei Uoaics c tchsei mcattsgtne anaf.'ew es ofg>


                                                                         Receipl for DCC Account ID. 197000086 9? 16 3]
      16
                                                               Summary
      17                                                                                                          O t 9,2020, 7:30 M - Oct 10.2020, 1:00 PM
                                                               $73.22 USD                                         Facebook Ads
      18                                                       You made this manual payment                       Visa 79 9
                                                                                                                  OD3B8X2CK2
      19
      20                                                             l. isc Free om - .10                                                               609 $55. 6

                                                                     DJI. GOP Mo srals - .10                                                            129 $11.77

      21                                                             Ucirtstr/aiive Engsgemeni - .10                                                     65 $5.99

                                                                                                                                                                        $73.22
      22
                                                                                                                                                                        $73.2

      23
      24
      25
      26
      27
      28

                                                                                                                     70
Case 4:20-cv-00896-ALM-KPJ Document 20-10 Filed 12/28/20 Page 3 of 3 PageID #: 188




      1    J* ! Gmail
           Your Facebook Ads Receipt (Account ID: 1970006869971643)
      2
           Fscebook Ads Team <a£frefbse-rweplyg5Lwo.l.facefcoc* com*
           Rep!y-To. r xetty oitteptygfecetoo ma com*
      3    To: MxAaeJ Moates frjcftael.moaiesSthe arral e'.iT.es org>


                                                                        Receipt for DCC (Account ID: 19r00068699716 3)
      4
                                                              Summary
      5
                                                                                                                 Oct 9, 2020.12:00 AM - Oct 18, 2020.11:38 PM
                                                              $1,421.00 USD                                      Facebook Ads
      6
                                                              You made this manual payment                       VJsa 7979

      7                                                                                                          P65L7XJCK2



      8                                                       : f. ijo Ffeedom - 10                                                                  11,600 S1.048.42

                                                                  DJT. GOP. Moderate - .10                                                            2,531 $231.96
      9                                                       G Consc atrve Engagement • .10                                                          1.543 $ 40.62


      10                                                                                                                                                              $1, 2 .00

                                                                                                                                                                      $1, 21.00
      11
                                                              Transaction ID: 33£ t t. HcO-iCf :
      12                                                      Thanks,                                        Manage Your Ad:                       See Full Receipt
                                                              The Facebook Ads Team
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                                71
